      Case
Name and     2:18-cv-08570-RGK-PJW
         address:                                      Document 46 Filed 05/24/19 Page 1 of 6 Page ID #:314
                         Daniel J. Quigley
                      Daniel J. Quigley, PLC
               5425 E Broadway Boulevard, Suite 352
                      Tucson, Arizona 85711

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA

                                                                            CASE NUMBER
United States of America
                                                          Plaintiff(s),                                 18-cv-8570

                 v.
ANY AND ALL FUNDS SEIZED FROM BANK FRICK                                       APPLICATION OF NON-RESIDENT ATTORNEY
ACCOUNT ‘K000 K; et al.                                                              TO APPEAR IN A SPECIFIC CASE
                                     Defendant(s),                                          PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
    => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
    Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
    The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
    denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
    United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
    Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Quigley, Daniel J.
Applicant's Name (Last Name, First Name & Middle Initial)                                           check here if federal government attorney
Daniel J. Quigley, PLC
Firm/Agency Name
5425 E. Broadway Boulevard                                                (520) 867-4450                        (520) 867-4433
Suite 352                                                                 Telephone Number                      Fax Number
Street Address
Tucson, AZ 85718                                                                                  quigley@djqplc.com
City, State, Zip Code                                                                                E-mail Address

I have been retained to represent the following parties:
See Section IV                                                               Plaintiff(s)    Defendant(s)   ✖   Other: Claimants
                                                                             Plaintiff(s)    Defendant(s)       Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                  Name of Court                           Date of Admission            Active Member in Good Standing? (if not, please explain)
Arizona Supreme Court                                        10/25/1986              Yes
U.S.D.C. Arizona                                             11/07/1987              Yes
Ninth Circuit Court of Appeals                               03/04/2005              Yes

G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                Page 1 of 3
   Case 2:18-cv-08570-RGK-PJW Document 46 Filed 05/24/19 Page 2 of 6 Page ID #:315

 List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
 needed):
      Case Number                                        Title o(Action                            Date ofApplication         Granted I Denied?
 See Section IV:




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:
   NIA




Has the applicant previously registered as a CM/ECF user in the Central District of California?             D    Yes      IB:J No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?          D    Yes      D    No


                                                                                                 Previous E-mail Used (if applicable)

 Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF") System to be admitted to practice pro hac
 vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
 Order granting your Application, you will either be issued a new CM!ECF login and password, or the existing account you identified above
 will be associated with your case.


             SECTION II - CERTIFICATION

             I declare under penalty of perjury that:

             (1) All of the above information is true and correct.
             (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                  professional, or other activities in the State of California.
             (3) I am not currently suspended from and have never been disbarred from practice in any court.
             (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                  and the Federal Rules of Evidence.
             (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
                  maintains an office in the Central District of California for the practice oflaw, as local counsel pursuant to Local
                  Rule 83-2.1.3.4.


                 Dated May 23, 2019




G -64 ( 11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page 2 of3
     Case 2:18-cv-08570-RGK-PJW Document 46 Filed 05/24/19 Page 3 of 6 Page ID #:316


SECTION III - DESIGNATION OF LOCAL COUNSEL
Wiechert, David W.
Designee 's Name (Last Name, First Name & Middle Initial)
Law Office of David W . Wiechert
Firm/Agency Name

27136 Paseo Espada, Suite Bll23                                   949-361-2822                          949-361-5722
                                                                  Telephone Number                      Fax Number

Street Address                                                    d wiechert@aol.com
                                                                  E-mail Address
San Juan Capistrano, CA 92675
City, State, Zip Code                                             94607
                                                                  Designee's California State Bar Number


I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.

                 Dated May 24, 2019                                David W. Wiechert




SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADD                      ION ALP AGES IF NECESSARY)

 I have been retained to represent the following parties: Medalist Holdings, Inc., Leeward Holdings, LLC, Camarillo
 Holdings, LLC, Vermillion Holdings, LLC, Cereus Properties, LLC, Shearwater Investments, LLC, and Broadway Capital
 Corp., LLC.

 I also was admitted to practice by Colorado Supreme Court on 11/17/1988, and am in good standing (on inactive status).

 Before today, I have not applied for admission pro hac vice in the Central District of California in the previous three years.
 Today I am applying for admission pro hac vice in the following related cases: 18-cv-8566, 18-cv-8569, 18-cv-8570, 18-
 cv-8577, 18-cv-8578, 18-cv-8588, 18-cv-8592, 18-cv-8747, 18-cv-8748, 18-cv-8749, 18-cv-8750, 18-cv-8753, 18-cv-8754.




G-64 (11 / 18)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                      Page 3 of3
             Case 2:18-cv-08570-RGK-PJW Document 46 Filed 05/24/19 Page 4 of 6 Page ID #:317


          . . . . STATE BAR
          ~~ oFARJZONA
             May 23, 2019




             Daniel J Quigley
             5425 E BROADWAY BLVD STE 352
             TUCSON, AZ 85711-3704




              RE: Mr Daniel J Quigley



              The State Bar of Arizona herewith attests to the status of the above-referenced member, as follows:

              Admitted in Arizona:       October 25, 1986.
              Current Membership Status: Active in good standing

              The above reflects the membership records of the State Bar, as of the date of this letter.

              If additional information is required, please contact the Resource Center at (602) 340-7239 or via
              email at membership@staff.azbar.org

              Sincerely,




              Rebecca Urias
              Resource Center




                                              - .                            .'     .          .       ~   -   -                        -   .
  .                          .     4201 N. 24th Street • Suite 100 • Phoenix, AZ 85016-6266                                                 :
~'. • ·                           PH:602.252-4804 . • JPJ(: 60~.271 ,4~39. • ,1uYEBsri:s:_\fl!Y"\IY,?Zbar,.9rg     .. . _   . ._   - · ··;~
Case 2:18-cv-08570-RGK-PJW Document 46 Filed 05/24/19 Page 5 of 6 Page ID #:318




                                                                                                      '
    ST ATE OF COLORADO, ss:

          I, Cheryl Stevens                     Clerk of the Supreme Court of the State of

   Colorado, do hereby certify that


                           DANIEL JAMES QUIGLEY
   has been duly licensed and admitted to practice as an


          cATTORNEY AND [ouNSELOR AT £Aw

   within this State; and that his/ her name appears upon the Roll of Attorneys
                                                                                       11h
   and Counselors at Law in my office of date the _ __ __ _ _ __ _ _

                                                             1988 and that at the date hereof

   the said _   _ _____.D
                        """"~
                            """""'N
                                  '--'-I
                                       =E=L=--=-=JA:.=M::..:..==E_
                                                                 S__.Q....._U
                                                                            _l
                                                                             _G_L_E
                                                                                  _Y_ _ _ __ __
                                            Attorney is inactive commencing 1212012013
   is in good standing at this Bar.


                             IN WITNESS WHEREOF, I have hereunto subscribed my name and
                             affixed the Seal of said Supreme Court, at Denver, in said State, this

                              _ _ _ _ M!L
                                                                      Ma
                                            ""th day of----~~--- A. D. _2019
                                                                        _

                                                                       Cheryl Stevens
                                                                                                 Clerk



                                                                                         Deputy Clerk
Case 2:18-cv-08570-RGK-PJW Document 46 Filed 05/24/19 Page 6 of 6 Page ID #:319



   1                             CERTIFICATE OF SERVICE
   2
             I, Danielle Dragotta, an employee of the Law Office of David W. Wiechert,
   3 located at 27136 Paseo Espada, Suite Bl 123, San Juan Capistrano, CA 92675,
   4   declare under penalty and perjury that I am over the age of eighteen ( 18) and not a
       party to the above-entitled proceeding.
   5
   6     On May 24, 2019, I served the forgoing documents, described as PRO HAC
     VICE APPLICATION (G-64); CERTIFICATES OF GOOD STANDING;
   7 PROPOSED ORDER on all interested parties as follows:

   8
   9 [ ]     BY MAIL: I caused such envelope(s) to be deposited in the mail at San Juan
             Capistrano, California with postage thereon fully prepaid to the office of the
  10         addressee( s) as indicated on the attached service list. I am "readily familiar"
             with this firm's practice of collection and processing correspondence for
  11         mailing. It is deposited with the U.S. Postal Service on that same day in the
  12         ordinary course of business. I am aware that on motion of party served,
             service is presumed invalid if postal cancellation date or postage meter date is
  13
             more than one day after the date of deposit for mailing in affidavit.
  14
  15 [ ]     BY E-MAIL: I caused a copy to be transmitted electronically by filing the
             foregoing with the clerk of the District Court using its ECF system, which
  16         electronically notifies counsel for that party.

  17 [X]     FEDERAL: I declare that I am employed in the office of a member of the
  18         Bar of this court at whose direction the service was made.
  19
             I certify under penalty of perjury under the laws of the United States of
  20   America that the foregoing is true and correct.
  21
             Executed on May 24, 2019, at San Juan Capistrano, California.
  22
  23

  24
                                                   <~¥~
                                                     ~
                                                  Danielle Dragotta
  25

  26
  27
  28



                                     CERTIFICATE OF SERVICE
